Per Curiam.

These words spoken of a common person are held not to be actionable.' Although, in this case they were spoken of a magistrate, they had no relation to his official character or conduct. They are, therefore, not.more actionable than if he Was not in office, or if they were spoken of any other individual.(a)
Judgment of nonsuit.

 Words may be actionable with regard to magistrates, or other.public officers, that would not be so if spoken of any private individual; Steph. N. P., 2555. Thus, charging that a justice .of the peace is “ a jaeobite, and for bringing in the Prince of Wales and popery to the destoying of our nation,” Prince v. Howe, 1 Bro. P. C, 64., or “ a rascal, a villain, and a liar,” Aston v. Blagrave, Str., 617; 2 Ld. Raym., 1369, or that “he lacks capacity as a judge,” or “ has abandoned the common principles of truth,” Robbins v. Treadway, 2 J. J. Marsh. 540, has been held actionable per ss, when spoken of these ' officers in their official capacity.